Exhibit 10.1

 

Hawaiian Holdings, Inc.

3375 Koapaka Street, Suite G350

Honolulu, Hawai’i 96819

 

December 11, 2013

 

Mr. Zac S. Hirzel

Hirzel Capital Management, LLC

3963 Maple Avenue, Suite 170

Dallas, Texas 75201

 

Dear Mr. Hirzel:

 

This letter (this “Agreement”) constitutes the agreement between Hawaiian
Holdings, Inc. (the “Company”), on the one hand, and you, Hirzel Capital
Management LLC (“HCM”) and each private investment funds or managed account over
which HCM has discretionary authority (the “Stockholder Affiliates”), on the
other hand, with respect to the matters set forth below. You, HCM and the
Stockholder Affiliates and the affiliates (as defined below) of each of the
forgoing are collectively referred to as the “Stockholder Group.”

 

1.                                     The Company agrees that it will take all
necessary action to appoint you as a director effective as of the start of the
regularly-scheduled  February meeting of the Company’s Board of Directors (the
“Board”)  and include you on the slate of directors for the 2014 Annual Meeting
(as defined below).

 

2.                                      The Stockholder Group acknowledges that,
as a condition to appointing you to the Board, the Company may require you to
agree (in writing if requested), during the term of any service as a director of
the Company, to (a) comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to members of the Board, including,
without limitation, the Company’s code of conduct, insider trading policy,
Regulation FD policy, related party transactions policy and corporate governance
guidelines, in each case as amended from time to time; and (b) keep confidential
and not publicly disclose discussions and matters considered in meetings of the
Board and its committees, unless previously disclosed publicly by the Company.

 

3.                                      During the Effective Period (as defined
below), (a) the Stockholder Group will publicly support and recommend that the
Company’s stockholders vote for the election of each member of the Company’s
slate of directors (including, without limitation, the Company’s nominees at the
Company’s 2014 Annual Meeting of Stockholders (the “2014 Annual Meeting”)) at
each meeting of the Company’s stockholders that is called by or on behalf of the
Company; and (b) the Stockholder Group will cause all Voting Securities (as
defined below) that it is entitled to vote at each such meeting (whether held of
record or beneficially) to be present for quorum purposes and to be voted at
such meeting in accordance with the recommendation of the Board on each item
presented at such meeting.

 

--------------------------------------------------------------------------------


 

4.                                      Subject to paragraph 9, the Stockholder
Group agrees that during the period commencing on the date of this Agreement and
ending on the later of (i) the Company’s 2016 Annual Meeting of Stockholders or
(ii) twelve (12) months after the conclusion of your service on the Board (the
“Effective Period”), no member of the Stockholder Group will, and each such
member will cause its respective principals, directors, stockholders, members,
general partners, officers, employees, agents, representatives and affiliates
not to, in any way, directly or indirectly:

 

(a)                                make, participate in or induce any
“solicitation” (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) of proxies with respect to the election or
removal of directors or any other matter or proposal, or seek to advise, induce
or influence any Person with respect to the voting of any Voting Securities;

 

(b)                                initiate, propose or otherwise “solicit” (as
such term is used in the proxy rules of the SEC), directly or indirectly, the
Company’s stockholders for the approval of any shareholder proposal, whether
made pursuant to Rule 14a-4 or Rule 14a-8 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise, or cause or
induce any Person to initiate or submit any such shareholder proposal;

 

(c)                                 (i) other than as provided in this
Agreement, seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board, or (ii) seek, alone or in concert with others, the removal of any
member of the Board;

 

(d)                                 make a request for any stockholder list or
other similar Company records;

 

(e)                                 form or join in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities, or deposit any Voting Securities into a voting trust,
arrangement or agreement or subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other members of
the Stockholder Group with respect to Voting Securities now or hereafter owned
by them;

 

(f)                                  act, alone or in concert with others, to
(i) control or seek to control, or influence or seek to influence, the
management, the Board or the policies of the Company; or (ii) seek, propose or
make any public statement with respect to any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transaction involving the Company or its
subsidiaries;

 

(g)                                 with respect to the Company or the Voting
Securities, (i) other than with the members of the Stockholder Group,
communicate with the Company’s stockholders or others pursuant to
Rule 14a-1(l)(2)(iv)  pursuant to the Exchange Act; (ii) participate in, or take
any action pursuant to, any “proxy access” proposal adopted by the SEC; or
(iii) conduct any nonbinding referendum or “stockholder forum,” or hold a “town
hall” regarding the Company;

 

(h)                                sell, offer or agree to sell, all or
substantially all, directly or indirectly, through swap or hedging transactions,
derivative agreements or otherwise, voting rights decoupled from the underlying
Voting Shares held by the Stockholder Group to any third party;

 

2

--------------------------------------------------------------------------------


 

(i)                                    make or disclose any statement regarding
any intent, purpose, plan or proposal with respect to the Board or the Company,
its management, policies, affairs or assets, or the Voting Securities or this
Agreement, that is inconsistent with the provisions of this Agreement,
including, without limitation, any intent, purpose, plan or proposal that is
conditioned on, or would require, the waiver, amendment, nullification or
invalidation of any provision of this Agreement, or take any action that could
require the Company to make any public disclosure relating to any such intent,
purpose, plan, proposal or condition;

 

(j)                                   other than with the members of the
Stockholder Group, have any discussions or communications,  or enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person in connection with any of the
foregoing, or make any investment in or enter into any arrangement or
understanding or form a “group” with any Person that engages, or offers or
proposes to engage, in any of the foregoing; or

 

(k)                                beneficially own any Voting Securities in
excess of fifteen percent (15%) of the total issued and outstanding Voting
Securities, subject to the consent of the Board to increase such limitation (it
being understood that any request for such consent shall (i) be made on a
non-public basis and (ii) not be made in a manner that could reasonably be
expected to require the Company to make any public disclosure relating to such
request); or

 

(l)                                    take or seek to take, or cause or seek to
cause or solicit others to take, any action inconsistent with any of the
foregoing.

 

5.                                   Nothing in this Agreement shall be
construed to (a) require any third-party investor in any private investment fund
managed by HCM or its affiliates that is not a member of the Stockholder Group,
with respect to any Voting Securities other than those held by the Stockholder
Group on behalf of such third-party investor, to comply with the provisions of
paragraph 4 so long as such third-party investor is not acting in concert with,
or at the instruction or request of, or otherwise taking any of the actions
described in paragraph 4(e) with, any member of the Stockholder Group.

 

6.                                     During the Effective Period, the
Stockholder Group will not engage in any sale, transfer or other disposition of
any Voting Securities to any Person other than to another member of the
Stockholder Group as of the date of this Agreement, except for (a) privately
negotiated sales so long as the transferee immediately following any such sale
would not, together with such transferee’s affiliates, beneficially own in the
aggregate more than five percent (5%) of the Voting Securities then outstanding;
(b) sales made in compliance with Rule 144; and (c) to a third-party purchaser
in connection with a change in control transaction of the Company that is
approved by the Board.

 

7.                                     During the Effective Period, the
Stockholder Group and the Company each agree that they will refrain from
disparaging, impugning or taking any action reasonably likely to damage the
reputation of the other party or the directors or officers of the Company.

 

8.                                     The Stockholder Group represents that it
has provided the Company with a true and correct list of all Voting Securities
beneficially owned by the members of the Stockholder Group as of the date of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                    Notwithstanding  anything to the contrary
in this Agreement, you, during the term of your service as a director of the
Company, will not be prohibited from acting in your capacity as a director,
including taking any of the actions specified in paragraph 4 (so long as any
such actions are taken (a) solely in your capacity as a director and (b) in
furtherance of your fiduciary duties to the Company’s stockholders), and
complying with your fiduciary duties as a director of the Company in the
ordinary course of business in your role as a director of the Company, all in
accordance with the agreement set forth in paragraph 2.

 

10.                            The Company and the Stockholder Group each
acknowledge and agree that money damages would not be a sufficient remedy for
any breach (or threatened breach) of this Agreement by it and that, in the event
of any breach or threatened breach hereof, (a) the non-breaching party will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the breaching party will not plead in defense thereto that there
would be an adequate remedy at law; and (c) the breaching party agrees to waive
any applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

 

11.                             All notices, consents, requests, instructions,
approvals and other communications provided for herein, and all legal process in
regard hereto, will be in writing and will be deemed validly given, made or
served if (a) given by fax, when such fax is transmitted to the fax number set
forth below and the appropriate confirmation is received, or (b) if given by any
other means, when delivered in person, by overnight courier or two business days
after being sent by registered or certified mail (postage prepaid, return
receipt requested) as follows:

 

If to the Company to:

 

Hawaiian Holdings, Inc.

3375 Koapaka Street, Suite G350

Honolulu, Hawai’i  96819

Attn:                   Hoyt H. Zia, Senior Vice President and General Counsel

Fax:                      (808) 835-3690

 

With a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attn:                 Aaron J. Alter

Bradley L. Finkelstein

Fax:                      (650) 493-6811

 

4

--------------------------------------------------------------------------------


 

If to the Stockholder Group to:

 

Hirzel Capital Management, LLC

3963 Maple Avenue, Suite 170

Dallas, Texas 75201

Attn:                    Zac Hirzel

Fax:                       (214) 999-0020

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn:                    Burke A. McDavid

Fax:                       (214) 969-4343

 

12.                             As used in this Agreement, (a) the term “Person”
shall be interpreted broadly to include, among others, any individual, general
or limited partnership, corporation, limited liability or unlimited liability
company, joint venture, estate, trust, group, association or other entity of any
kind or structure; (b) the term “affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under the Exchange Act and shall include Persons who
become affiliates of any Person subsequent to the date of this Agreement;
(c) the term “Voting Securities” shall mean the shares of the Company’s common
stock and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable
for, such shares or other securities, whether or not subject to the passage of
time or other contingencies; (d) the term “business day” shall mean any day
other than a Saturday, Sunday or a day on which the Federal Reserve Bank of San
Francisco is closed; and (e) the term “beneficially own” or “beneficially owned”
shall have the meaning set forth in Rule 13d-3 promulgated under the Exchange
Act.

 

13.                             This Agreement may be executed by the parties
hereto in separate counterparts (including by fax, .jpeg, .tiff, .bmp and .pdf),
each of which when so executed shall be an original, but all such counterparts
shall together constitute one and the same instrument.

 

14.                             This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. Each of the
Stockholder Group and the Company (a) irrevocably and unconditionally consents
to the personal jurisdiction and venue of the federal or state courts located in
Wilmington, Delaware; (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court; (c) agrees that it shall not bring any action relating to this Agreement
or otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (d) irrevocably waives the right to trial by jury.

 

15.                             This Agreement constitutes the only agreement
between the Stockholder Group and the Company with respect to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party hereto may assign or otherwise transfer either this
Agreement or any of

 

5

--------------------------------------------------------------------------------


 

its rights, interests or obligations hereunder without the prior written consent
of the other parties hereto. Any purported transfer without such consent shall
be void. No amendment, modification, supplement or waiver of any provision of
this Agreement shall be effective unless it is in writing and signed by the
party or parties hereto affected thereby, and then only in the specific instance
and for the specific purpose stated therein. Any waiver by any party hereto of a
breach of any provision of this Agreement shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement. The failure of a party hereto to insist upon
strict adherence to any term of this Agreement on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

16.                             If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable. The parties hereto further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.

 

17.                             This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other Person.

 

18.                             Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

 

Very truly yours,

 

 

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Mark B. Dunkerley

 

 

Name:

Mark B. Dunkerley

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Acknowledged and agreed to as of the date first written above:

 

 

 

 

 

HIRZEL CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Zac S. Hirzel

 

 

 

Name:

Zac S. Hirzel

 

 

Title:

Managing Member

 

 

 

 

 

ZAC S. HIRZEL

 

 

 

/s/ Zac S. Hirzel

 

 

 

--------------------------------------------------------------------------------